Exhibit FIRST 22 Media, PA 19063 KEYSTONE West State Street FINANCIAL, INC 610-565-6210 FOR IMMEDIATE RELEASE FIRST KEYSTONE FINANCIAL ANNOUNCES FIRST QUARTER RESULTS Media, PA (BUSINESS WIRE) February 16, 2010 - First Keystone Financial, Inc. (NASDAQ: FKFS) (the “Company”), the holding company for First Keystone Bank (the “Bank”), announced today a net loss for the quarter ended December 31, 2009 of $1.3 million, or $0.55 per diluted share, compared to net loss of $63,000, or $0.03 per diluted share, for the same period last year. The net loss for the quarter ended December 31, 2009 was largely attributable to a $1.1 million loan loss provision recorded during the quarter combined with management’s determination that the declines in fair value of certain of the Company’s pooled trust preferred securities and private label collateralized mortgage obligations were other than temporary, resulting in aggregate pre-tax non-cash charges of $843,000. In addition, costs incurred in connection with the pending merger with Bryn Mawr Bank Corporation ("BMBC") totaling $385,000 contributed to the net loss. “Although we are clearly disappointed by the first quarter’s results, the Bank’s capital ratios continue to be well above regulatory requirements, and we continue to maintain a significant level of liquidity. Like many community banks involved in real estate lending, our level of troubled assets has continued to have an adverse effect on our profitability,” said Hugh J. Garchinsky, President and Chief Executive Officer.Mr. Garchinsky continued, “We continue to work with Bryn Mawr Bank Corporation in our efforts to complete our pending merger with BMBC. We are excited about the merger with BMBC and are working closely with its management team to make the merger as seamless as possible to our customers and shareholders.” Net interest income increased $177,000, or 6.3%, to $3.0 million for the three months ended December 31, 2009, as compared to the same period in 2008. The increase in net interest income for the three months ended December 31, 2009 was primarily due to a decrease in interest expense of $621,000, or 18.2%, substantially offset by a decrease in interest income of $444,000, or 7.1%, as compared to the same period in 2008. The declines in both interest expense and interest income were primarily the result of declines in the rates paid and yields earned reflecting the effect of declines in market rates of interest during 2009. The weighted average yield earned on interest-earning assets for the three months ended December 31, 2009 decreased 66 basis points to 4.76% from 5.42% for the same period in the prior fiscal year. For the three months ended December 31, 2009, the weighted average rate paid on interest-bearing liabilities decreased 66 basis points to 2.33% from 2.99% for the same period in the prior fiscal year. The interest rate spread and net interest margin remained substantially unchanged at 2.43% and 2.47%, respectively, for the three months ended December 31, 2009 as compared to 2.43% and 2.46%, respectively, for the same period in 2008. Net average interest-earnings assets increased by $3.4 million to $7.7 million for the three months ended December 31, 2009 from $4.3 million for the three months ended December 31, 2008. On a linked quarter basis, net interest income declined by $96,000, or 3.2%, for the three months ended December 31, 2009 as compared to the three months ended September 30, 2009.During the first quarter of fiscal 2010 as compared to the fourth quarter of fiscal 2009, the Company experienced a 27 basis point decrease in the weighted average yield earned on interest-earning assets.The net interest margin decreased 12 basis points from 2.59% for the quarter ended September 30, 2009 to 2.47% for the quarter ended December 31, 2009 as the yield earned on interest-earning assets decreased by 27 basis points while the rate paid on interest-bearing liabilities decreased by 16 basis points between the respective periods. The decline in the net interest margin reflected the timing differences of downward repricing of interest-sensitive assets and liabilities as interest-bearing liabilities repriced more frequently and reflected the effects of declines in interest rates generally more rapidly than the Company’s interest-earning assets. At December 31, 2009, non-performing assets increased $958,000 to $6.4 million, or 1.3%, of total assets, from $5.4 million at September 30, 2009.Non-performing assets at December 31, 2009 consisted of non-accrual loans aggregating $3.9 million comprised of two commercial real estate mortgage loans aggregating $2.0 million, two residential construction loans to the same borrower aggregating $881,000, five single-family mortgage loans aggregating $591,000, two commercial business loans aggregating $297,000 and three home equity loans aggregating $153,000. Also included in non-performing assets at December 31, 2009 were three construction loans aggregating $1.1 million which had exceeded their contractual maturity but which continue to pay interest in accordance with the original terms of the loans. In addition to non-performing loans, included in non-performing assets at December 31, 2009 was a $370,000 condominium located in Philadelphia which became real estate owned during the first quarter of fiscal 2010 and the Company’s $1.0 million investment in one pooled trust preferred security that began deferring interest payments during the quarter ended December 31, 2009 and was placed on non-accrual status. In addition, loans 30 to 89 days delinquent increased $792,000, from $4.6 million at September 30, 2009 to $5.4 million at December 31, 2009. For the three months ended December 31, 2009, as compared to the three months ended
